Case 1:18-cv-05427-JSR Document 148-1 Filed 04/24/19 Page 1 of 6




               REDACTED
                  EXHIBIT 1
     Case 1:18-cv-05427-JSR Document 148-1 Filed 04/24/19 Page 2 of 6




1                     UNITED STATES DISTRICT COURT
2                   SOUTHERN DISTRICT OF NEW YORK
3    - - - - - - - - - - - - - - - - -x
4     SIMO HOLDINGS INC.,                        :
5                              Plaintiff,        :   Case No.
6              v.                                :   1:18-cv-05427
7     HONG KONG UCLOUDLINK NETWORK               :   (JSR)
8     TECHNOLOGY LIMITED et al.,                 :
9                              Defendants.       :
10   - - - - - - - - - - - - - - - - -x
11
12
13
14                      VIDEOTAPED DEPOSITION OF
15                         PAUL C. CLARK, D.SC.
16                            Washington, D.C.
17                     Friday, February 15, 2019
18                                9:00 a.m.
19
20
21
22
23   Job No.:       WDC-205984
24   Pages 1 - 195
25   Reported By:       Joan V. Cain
     Case 1:18-cv-05427-JSR Document 148-1 Filed 04/24/19 Page 3 of 6




 1       Q     Did you review any source code in
 2   connection with this case?
 3       A     Yes.
 4       Q     And what -- what code did you review?
 5       A     I went through the code that was produced
 6   by you guys and worked with the guy you deposed last
 7   week, Welch, and his team to have them investigate
 8   things that I was looking for, and then I went
 9   through and verified their findings and then asked
10   additional questions and went through the code with
11   them.
12       Q     And is the code that you reviewed and
13   discussed them -- with them cited within your expert
14   reports?
15       A     I believe so, either in mine or in Welch's.
16       Q     So do you rely on Mr. Welch for any of the
17   opinions you state in any of your reports?
18       A     I don't rely on him.        I rely upon the work
19   that I directed him to do in the source code that I
20   asked him to go through on multiple occasions.                He
21   was working essentially at my direction.
22       Q     So any source code you and -- that -- well,
23   strike that.
24             Did the review of the code inform any of
25   your opinions that you provide in your expert
     Case 1:18-cv-05427-JSR Document 148-1 Filed 04/24/19 Page 4 of 6




1    reports?
2        A     He confirmed them.
3        Q     So are there any opinions that you've
4    expressed that you would -- you only could express
5    by review of the source code?
6        A     No.   If the source code is available, I
 7   always choose to go through it to confirm what I'm
 8   seeing.    In this case, I mean, I -- I don't think
 9   with the source code being available I would have
10   been comfortable expressing opinions unless I'd had
11   an opportunity to go through it, but, I mean, I
12   certainly could have formed some opinions without it
13   simply by operating the systems.
14       Q     So you mentioned earlier that you were
15   deposed approximately 20 times; is that right?
16       A     Something like that.
17       Q     And were all those depositions in
18   connection with providing expert testimony?
19       A     I mean, I certainly have had 20 depositions
20   related to expert testimony, but I've been deposed
21   for other reasons as well.
22       Q     And is -- are all the engagements in which
23   you provided expert testimony and been deposed
24   related to patents?
25       A     No.
     Case 1:18-cv-05427-JSR Document 148-1 Filed 04/24/19 Page 5 of 6




1        Q     And does it have a plurality of each of
2    those things?
3        A     I mean, it depends on how you look at.              It
4    probably -- well, I guess it does have a plurality
5    since it can do WiFi and cell of communications.                   It
6    has                                                           ,
7    so, sure, I guess you could say it has a plurality.
8    Doesn't need to, but it has                                    ,
9    if you will,                                   .   So -- and
10   then one or more processors depending on whether you
11   count all                            .
12         Q    Do the -- does the G2 have a non-local
13   calls database?
14         A    Again, it depends on how you construe that
15   term.     A database, in my experience, is generally
16   construed by courts to be a structured store of data
17   or any structured store of data, and the 3GPP
18   certainly tells the device whether it's a --
19   initiating a local or a non-local call, and that's
20   stored in memory.       So you could make the argument
21   that there's a non-local or local flag on that.
22   So --
23         Q    But is the G2 hotspot able to make phone
24   calls?
25         A    No.   It makes data calls.        It makes data
     Case 1:18-cv-05427-JSR Document 148-1 Filed 04/24/19 Page 6 of 6




1      CERTIFICATE OF SHORTHAND REPORTER-NOTARY PUBLIC
2             I, Joan V. Cain, Court Reporter, the officer
3    before whom the foregoing deposition was taken, do
4    hereby certify that Paul C. Clark, D.Sc. personally
5    appeared before me on February 15, 2019              and was
6    duly sworn; that the foregoing transcript is a true
7    and correct record of the testimony given; that said
8    testimony was taken by me stenographically and
9    thereafter reduced to typewriting under my
10   direction; that reading and signing was not
11   requested; and that I am neither counsel for,
12   related to, nor employed by any of the parties to
13   this case and have no interest, financial or
14   otherwise, in its outcome.
15            IN WITNESS WHEREOF, I have hereunto set my
16   hand and affixed my notarial seal this 18th day of
17   February 2019.
18
19   My commission expires:
20   July 31, 2019
21   ____________________________
22   NOTARY PUBLIC IN AND FOR THE
23   DISTRICT OF COLUMBIA
24
25
